Citation Nr: 0528455	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  00-09 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from February 1941 to July 
1945.  He died in October 1998, and the appellant is his 
widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1999 RO decision that denied service 
connection for the cause of the veteran's death.  The 
appellant filed a notice of disagreement in June 1999.  The 
RO issued a statement of the case (SOC) in October 1999, and 
supplemental SOCs in January 2000 and in March 2000.  In May 
2000, the appellant filed a timely appeal.

In January 2004, the Board requested a medical opinion 
concerning the appellant's claim from a Veterans Health 
Administration (VHA) physician.  The VHA opinion letter was 
received by the Board in February 2004, and a copy of the 
opinion was provided to the appellant's representative in 
March 2004.  Later that same month, the representative 
advised the Board that he had nothing further to add.

In May 2004, the Board remanded this case to ensure 
compliance with the Veterans Claims Assistance Act of 2000.  
In September 2005, the appellant's representative submitted 
an Informal Hearing Presentation.


FINDINGS OF FACT

1.  An October 1998 certificate of death indicates that the 
veteran died on October [redacted], 1998, at the age of 76.  The 
death certificate listed the immediate cause of death as lung 
cancer, due to or as a consequence of pulmonary fibrosis, due 
to or as a consequence of chronic obstructive pulmonary 
disease (COPD).



2.  At the time of the veteran's death, he was service-
connected for shell fragment wound to the left elbow, 
evaluated as 10 percent disabling; and chronic pleurisy, 
malaria, and varicose veins of both legs, all evaluated as 
noncompensable (0 percent).  His combined service-connected 
disability rating was 10 percent, and had been in effect for 
many years.  

3.  The medical evidence demonstrates that no lung cancer, 
pulmonary fibrosis, or COPD, was manifested during the 
veteran's period of active military service, or within one 
year after his separation therefrom. 

4.  The veteran's service-connected disabilities did not 
cause or contribute substantially or materially to cause or 
hasten the veteran's death.


CONCLUSION OF LAW

The cause of the veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran in this case served honorably on active duty in 
the Army from February 1941 to July 1945.  A review of his 
report of separation noted, in part, that he served in the 
Asiatic Pacific Theater and was awarded a Combat Infantryman 
Badge.

During his military service, the veteran was hospitalized in 
various hospitals from July 1943 to January 1944 for 
treatment of a mortar shell fragment wound to the left elbow, 
and for complaints of chest pain.  Although earlier X-rays 
indicated possible pneumonia, tuberculosis, tumor, or Koch's 
infection, the final diagnosis was chronic pleuritic adhesion 
in the mid right diaphragm, secondary to old pleurisy.  His 
discharge examination, performed in July 1945, noted that he 
was treated for malaria nine times during his active duty 
service.  

After discharge, on a VA examination in June 1949, the 
veteran had considerable hilus thickening and generalized 
peribronchial thickening, as well as a small adhesion to the 
dome of the right diaphragm.  A chest X-ray in December 1958 
showed only the diaphragmatic pleural adhesion overlying the 
right leaf of the diaphragm.

In September 1980, the veteran was hospitalized for 
evaluation of pain typical of pleurisy. Chest X-ray showed 
infiltrate in the right upper lobe and possible cavitation, 
probably tuberculosis; neoplasm was ruled out.  Some of the 
subsequent treatment records noted that he had tuberculosis, 
and he was evidently treated for that disease.  In February 
1983, the veteran complained of pleuritic chest pain and 
shortness of breath, and a VA chest X-ray disclosed likely 
emphysema and some chronic fibrosis of the right upper lobe.  
Subsequent records continued to show COPD.  A VA pulmonary 
examination, performed in August 1983, noted an impression of 
COPD, a combination of emphysema and fibrosis.  It also noted 
that no chronic pleurisy was present on this examination.
      
Subsequent treatment records show multiple hospitalizations 
during the last few months of the veteran's life.  He had 
COPD and significant pulmonary fibrosis, and, eventually, 
carcinoma was found in the left lung base, which had 
metastasized.  

On October [redacted], 1998, the veteran passed away at the age of 
76.  His death certificate listed the immediate cause of 
death as lung cancer, due to or as a consequence of pulmonary 
fibrosis, due to or as a consequence of COPD.

At the time of his death, he was service-connected for shell 
fragment wound to the left elbow, evaluated as 10 percent 
disabling; and chronic pleurisy, malaria, and varicose veins 
of both legs, all evaluated as noncompensable (0 percent).  
His combined service-connected disability rating was 10 
percent, and had been in effect for many years.  

II.  Analysis

The appellant, the widow of the veteran, claims that service 
connection is warranted for the cause of the veteran's death. 

For service connection for the cause of a veteran's death, 
the evidence must show that a disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases, including malignant tumors, which are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.
 
As noted above, the veteran served on active duty from 
February 1941 to July 1945.  He died in October 1998, at the 
age of 76.  The death certificate listed the immediate cause 
of death as lung cancer, due to or as a consequence of 
pulmonary fibrosis, due to or as a consequence of COPD.

At the time of his death, he was service-connected for shell 
fragment wound to the left elbow, evaluated as 10 percent 
disabling; and chronic pleurisy, malaria, and varicose veins 
of both legs, all evaluated as noncompensable (0 percent).  

In February 2004, a VHA medical opinion was received 
regarding this claim.  The examining physician noted that he 
had reviewed the veteran's entire claims folder, including 
multiple hospitalization records and diagnostic work ups.  
Based upon his review of the evidence, the examining 
physician opined that it was as likely as not that the 
veteran had inactive pulmonary tuberculosis.  The examining 
physician also noted the veteran's history of smoking, 
including moderate obstructive lung physiology as shown in 
pulmonary function testing in August 1983.  Based upon his 
review of the claims folder, the examiner concluded that the 
veteran's malaria, varicose veins and shell fragment wound 
were highly unlikely to have contributed to his demise.  As 
for the veteran's chronic pleurisy, the examiner opined that 
this condition was as likely as not related to the veteran's 
inactive pulmonary tuberculosis.  The examiner also opined, 
however, that the inactive pulmonary tuberculosis did not 
cause the veteran's COPD or pulmonary fibrosis.  In addition, 
he reported that inactive pulmonary tuberculosis does not 
cause pulmonary adenocarcinoma, and that a search of medical 
literature failed to support this association.  The examining 
physician then concluded, in summary, that given the paucity 
of medical literature to support an association between 
inactive pulmonary tuberculosis and lung cancer, as well as 
competing causes from his non-service connected medical 
conditions, it was his opinion that none of the veteran's 
service-related medical conditions contributed substantially 
or materially to cause the veteran's death.
 
The Board notes that this medical opinion is consistent with 
the numerous medical records found in the claims folder.  
There is no medical opinion to the contrary.  As a layman, 
the appellant has no competence to give a medical opinion on 
diagnosis or causation.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

As for the appellant's argument that the veteran's cause of 
death is due to tobacco use during service and/or nicotine 
dependence acquired during service, the Internal Revenue 
Service Restructuring and Reform Act (IRS Reform Act) added a 
new section 1103 to Title 38 of the United States Code.  The 
new section prohibits service connection for a disability 
first manifested after service on the basis that it resulted 
from disease attributable to the use of tobacco products by a 
veteran during his or her service. 38 U.S.C.A. § 1103 (West 
2002).  This new section applies to claims received by VA 
after June 9, 1998.  Thus, it applies to the current claim 
received in February 1999.    

In sum, the weight of the credible evidence establishes that 
the veteran died decades after service due to lung cancer, 
due to or as a consequence of pulmonary fibrosis, due to or 
as a consequence of COPD, and these conditions began many 
years after service and were not caused by any incident of 
service.  Moreover, a service-connected disability did not 
cause or contribute to the veteran's death, and thus there is 
no basis for service connection for the cause of his death.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Veterans Claims Assistance Act of 2000

VA has a duty to assist the appellant in the development of 
facts pertinent to her claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's May 2004 letter, the RO's April 1999 decision, the 
October 1999 statement of the case (SOC), the January 2000, 
March 2000, August 2005 supplemental SOCs, and the Board May 
2004 remand, advised the appellant what information and 
evidence was needed to substantiate her claim herein and what 
information and evidence had to be submitted by her, namely, 
any additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the appellant.  The 
documents also advised her what information and evidence 
would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  Finally, the May 2004 letter from the RO 
specifically informed the appellant to submit any pertinent 
evidence in her possession.  Thus, the Board finds that the 
content requirements of the notice VA is to provide under the 
VCAA have been met.   

Further, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although complete VCAA notice was not provided to the 
appellant prior to the initial adjudications herein, the 
appellant has not been prejudiced thereby.  The initial 
adjudication on appeal herein was dated prior to the 
enactment of the VCAA.  Moreover, the  content of the notice 
provided to the appellant since that decision has fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Also, 
the appellant has been provided with every opportunity to 
submit evidence and argument in support of her claim, to 
respond to VA notices, and otherwise afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  Thus, the Board considers any defect in the 
timing of the notice provided to the appellant to be 
harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the appellant.  Moreover, the Board sought out 
and obtained a VHA opinion in this matter.   Thus, the Board 
considers the VA's duty to assist is satisfied.   

In the circumstances of this case, additional efforts to 
assist or notify her in accordance with the VCAA would serve 
no useful purpose.  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case as it 
pertains to the claim herein adjudicated.  Therefore, the 
appellant will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  


ORDER

Service connection for the cause of the veteran's death is 
denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


